DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 19 April, 2021.
No claims have been amended, cancelled or added.
Claims 1 – 10 and 15 - 24 are currently pending and have been examined.
This Action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for providing confidence information, comprising:
providing a computer with characteristic values of an automatic diagnosis system;
providing said computer with medical image data acquired from a patient;
in said computer, determining a measure of confidence that describes a reliability of a correct diagnosis of said medical image data being made by said automatic diagnosis system, wherein the measure of confidence is determined using a parameter that represents a degree of influence of the automatic diagnosis made by the diagnosis system on a subsequent therapy for the patient, and/or represents a current workload, in terms of time, of radiologists available for performing a manual diagnosis of said medical image data, and/or represents an expected value of at least one of a cost and/or a time requirement for manual diagnosis of said medical image data by a radiologist; and
in said computer, generating confidence information, from said determined measure of confidence, that designates the reliability of the correct diagnosis of the medical image data being made by the automatic diagnosis system, and providing said confidence information from said computer as an output in electronic form,
wherein said medical image data comprise a plurality of medical image data sets each of which is acquired from said patient using an imaging modality, and where said diagnosis system is configured to produce a plurality of independent diagnoses, individually and separately for said plurality of medical image data sets, and 
comprising, in said computer, determining said measure of confidence using a parameter that represents a degree of correspondence among said plurality of independent diagnoses.
Claim 18 recites medium with instructions executed by a processor, Claim 16 recites a computer, and Claim 17 recites a medical imaging apparatus comprising a computer that executes the steps of the method recited in Claim 1.
Claims 1 – 10 and 15 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining a measure of confidence that describes a reliability of a correct diagnosis of said medical image data being made by said automatic diagnosis system, wherein the measure of confidence is determined using a parameter that represents a degree of influence of the automatic diagnosis made by the diagnosis system on a subsequent therapy for the patient, and/or represents a current workload, in terms of time, of radiologists available for performing a manual diagnosis of said medical image data, and/or represents an expected value of at least one of a cost and/or a time requirement for manual diagnosis of said medical image data by a radiologist; and
generating confidence information, from said determined measure of confidence, that designates the reliability of the correct diagnosis of the medical image data being made by the automatic diagnosis system; and
determining said measure of confidence using a parameter that represents a degree of correspondence among said plurality of independent diagnoses.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  As disclosed in US PGPUB 2018/0101644 in paragraphs 18-20, the confidence determination “offers an opportunity to evaluate whether the diagnosis system is suitable for automatic diagnosis of the medical image data.”  The confidence information can be used by the decision maker to have the automated diagnosis system make the diagnosis or have a radiologist make the diagnosis.  Note that the automatic diagnosis system is described in general terms as well as the type of image data.  The invention is not directed to a particular automatic determining a measure of confidence that describes a reliability of a correct diagnosis of said medical image data being made by said automatic diagnosis system,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “in said computer,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, determining a measure of confidence that describes a reliability of a correct diagnosis of said medical image data being made by said automatic diagnosis system in the context of this claim encompasses a person counting a number of correct diagnoses (automatic diagnosis matches radiologist’s diagnosis) and dividing that number by a total diagnoses (the sample size) generated by the system and determining an average or percentage of correct diagnoses. Alternatively, the measure of confidence can involve a judgement of the reliability of correctness of the diagnosis where the diagnosis can be determined as highly reliable or not (para. 0016 of PGPUB 2018/0101644). With respect to “determining said measure of confidence using a parameter that represents a degree of correspondence among said plurality of independent diagnoses,” the determination can be mentally/manually performed by observing whether the diagnoses of the system are the same diagnoses, or a similar diagnoses, for the plurality of image data sets and judging the consistency or reliability of the determinations.
Similarly, the limitation of “generating confidence information, from said determined measure of confidence, that designates the reliability of the correct diagnosis of the medical image data being made by the automatic diagnosis system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computer;
providing a computer with characteristic values of an automatic diagnosis system;
providing said computer with medical image data acquired from a patient;
providing said confidence information from said computer as an output in electronic form,
wherein said medical image data comprise a plurality of medical image data sets each of which is acquired from said patient using an imaging modality, and where said diagnosis system is configured to produce a plurality of independent diagnoses, individually and separately for said plurality of medical image data sets.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Providing the computer with characteristic values of an automatic diagnosis system and medical image data acquired from a patient, wherein said medical image data comprise a plurality of medical image data sets each of which is acquired from said patient using an imaging modality.  However, this describes data gathering necessary for the abstract idea and is considered insignificant extra-solution activity.  The claim also recites that providing said confidence information from said computer as an output in electronic form which is also considered to be post solution activity which is also considered as insignificant extra-solution activity since this is simply outputting the result of the judicial exception. The description of “where said diagnosis system is configured to produce a plurality of independent diagnoses, individually and separately for said plurality of medical image data sets” also describes data gathering (the source of data gathering) and a field of use since the diagnoses are necessary to judge the consistency and measure of confidence of the diagnosis system. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract confidence determination process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract confidence determination process. As discussed above with respect to integration In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).  In order to make a determination of the amount of confidence to be placed in a diagnosis system, it needs to be tested and the results of the testing be considered.  In this case, the diagnosis system configured to produce a plurality of independent diagnoses individually and separately for the plurality of image data sets describes a source of the data used in the confidence determination.  From MPEP 2016.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).”
Likewise, the post solution activity of outputting the confidence information is considered insignificant extra solution activity.  As stated in MPEP 2106.05(g): “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197.” As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197.” Considered as an ordered combination the 
A similar analysis can be applied to claims 16 and 17 since the processor/computer is a generic computer component as well as claim 18 for the non-transitory computer-readable data storage medium.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, the plurality of medical image data sets exhibiting differing image contrasts describes the data which is gathered and does not provide a practical application or significantly more than the judicial exception.  The type of data is also data gathering: Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  With respect to claim 17, the medical image data acquisition scanner that provides the image data also is not indicative of integration of the judicial exception into a practical application or significantly more than the judicial exception since the limitation generally links the use of the judicial exception to a particular technological environment or field of use.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of confidence measures (mean accuracy) (6); recording images sequentially, with different modalities or simultaneously (21 – 24);  making a decision whether to diagnose the image automatically or manually based on the confidence or a threshold value; (2, 3, 4, 5); determining the degree of accuracy based on the correspondence of a manual diagnosis with an automatic one (7, 8); determining confidence based on image quality (9, 10, 19, 20); generating recommendations to acquire more images to support automatic diagnosis (15) those that recite well-understood, routine and conventional activity or computer functions including: outputting the decision (4); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 16 – 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, with respect to the U.S.C. 101 rejection have been fully considered, but are not persuasive.
Applicant argues that the claims are not directed to any of the abstract idea groupings or categories. Applicant asserts that:
“the claims are directed to an automatic diagnosis system performing an automatic diagnosis of a patient based on a plurality of sets of acquired patient medical image data, with independent diagnosis performed for each of the image data sets, and determining a measure of confidence using a parameter that represents a degree of correspondence among the plurality of independent diagnosis. This is not a mental process.” (REMARKS @ 8 – 9)

Here, Examiner agrees in part. For example, performing an automatic diagnosis of a plurality of medical images using an automatic diagnosis system cannot be performed mentally. However, determining a measure of confidence using the results of the automatic diagnosis process can be performed mentally as shown in great detail above. The claims are not considered to be directed to an automatic diagnosis system because these systems are expressly disclosed as being well known – i.e. “the diagnosis system can employ known methods covered by the concept of “deep learning”; can employ known classification algorithms, algorithms for structure analysis and or preprocessing and/or segmentation”. “Further possible forms of automatic diagnosis systems are known to those skilled in the art so they need not be discussed in detail” (0013). 


“A major hurdle for acceptance of diagnosis of medical image data by machine is guaranteeing a satisfactory level of quality or reliability of the machine diagnosis. Normally, radiological diagnosis are produced by humans and responsibility therefor is taken by humans. As soon as a computer produces a diagnosis semi-autonomously or autonomously, it appear appropriate to be obliged to validate the diagnosis in clinical reality”. (0004) “The object of the invention is to determine and provide confidence information for an automatic diagnosis system” (0005).

Indeed, the claims recite “A method/computer/apparatus for providing confidence information”.
Applicant further asserts that “the subject matter of the claims is integrated into a practical application because the claims provide a technical advantage and improvement of the conventional technology.” (REMARKS @ 9). However, Applicant decline to identify a particular technical advantage and improvement.  Here, Applicant asserts that the “claims are directed to determining a measure of confidence that describes a reliability of a correct diagnosis of medical image data being made by an automatic diagnosis system.” Applicant asserts that the system “guarantees a satisfactory level of quality/reliability of a machine diagnosis and results in a system optimized to validate a diagnosis in clinical reality”. Initially, Examiner notes that the claims do not guarantee a “satisfactory” level of quality/reliability; rather the system measures reliability and provide an output with the results. The result may be used to determine whether the image should be diagnosed automatically or manually (Claim 2). The decision may be made automatically or manually, for example by comparing the result to a threshold. (Spec. @ 0019, 0020, 0026). Examiner agrees that the claims are directed to determining a measure of confidence. Confidence can be determined by a simple count based on a comparison of 
CONCLUSION
The following prior art references that are relevant to the claimed invention, but not sited include:
US PGPUB 2014/0288440 A1 to Asher et al. discloses determining a likelihood (i.e. a level of confidence) of a diagnosis based on a vote using different classifiers. Asher does not use a single classifier used multiple times.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 4 June 2021